Citation Nr: 0107849	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lung fibrosis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) December 1995 rating 
decision which denied a compensable rating for the service-
connected lung fibrosis.  

By rating decision in November 1997, the rating of the 
service-connected pulmonary disability was increased to 10 
percent.  The claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In December 1999, the Board remanded this case to the RO for 
additional development of the evidence.


REMAND

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to  be codified at 38 U.S.C.A. 
§ 5103A(a)).

When the Board remanded this case in December 1999, the RO 
was requested to afford the veteran a thorough VA pulmonary 
examination to determine the severity of impairment from his 
service-connected lung fibrosis.

The post-December 1999 record shows that a VA pulmonary 
examination was performed in May 2000.  Also performed was a 
pulmonary function study, but a review of the study and 
examination reports indicates that the veteran's effort was 
suboptimal and that he was "uncooperative" with the 
completion of the study; the pulmonary function study results 
are therefore incomplete and invalid for the purpose of 
rating his service-connected disability in accordance with 
the pertinent rating criteria in effect on and after October 
7, 1996.  See 38 C.F.R. § 4.97.

As the available evidence of record is clearly inadequate for 
a fully informed resolution of the claim of an increased 
rating for the service-connected pulmonary disability, and it 
is reasonably possible that a complete pulmonary function 
study is attainable with the veteran's cooperation, the Board 
believes that the veteran should be appraised of his duty to 
cooperate with the development of facts pertinent to his 
claim; he should be also given one last opportunity to appear 
for a VA pulmonary function study and pulmonary examination.  
He is hereby reminded that the duty to assist is not always a 
one-way street; the veteran has an obligation to assist in 
the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  He must be prepared to cooperate with the 
efforts of VA to provide an adequate medical examination and 
submitting to VA all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him for his 
pulmonary disability since December 
1999.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA and private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims folder.

2.  The veteran should be afforded 
another VA pulmonary examination to 
determine the current severity of his 
service-connected lung fibrosis.  When 
scheduling the examination, he must be 
notified of the time and place of the 
examination, his duty to report for 
same under 38 C.F.R. § 3.326(a), and 
the consequences of his failure to 
cooperate with completion of the 
examination and the pulmonary function 
study.  38 C.F.R. § 3.655(b)); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
A copy of the notification letter to 
him must be included in the claims 
folder.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected pulmonary 
disability in accordance with the new 
criteria effective October 7, 1996 
(38 C.F.R. § 4.97) should be provided 
the examiner for review in conjunction 
with the examination; the examination 
report should reflect a review of the 
claims file.  All indicated studies 
should be conducted, including 
pulmonary function study.  Symptoms 
associated with the service-connected 
lung fibrosis should be delineated, if 
possible, from any nonservice-connected 
symptomatology.  If it is impossible to 
distinguish any such symptoms, the 
examiner should so state.

3.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and a reasonable opportunity to 
respond.  The case should then be returned to the Board for 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


